Citation Nr: 1447980	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to January 1946.  The Veteran died in August 2008.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin. 

In September 2012, the appellant testified before the undersigned Veterans Law Judge at the RO in Chicago, Illinois.  A transcript of that proceeding is associated with the Veteran's claims file.


FINDINGS OF FACT

1. At the time of the Veteran's and his widow's deaths, the appellant was over the age of 23; there is no evidence that she became permanently incapable of self-support prior to attaining age eighteen.

2. Even assuming that the Veteran's widow had an outstanding claim for benefits at the time of her death, the appellant would not be entitled to reimbursement of expenses from accrued benefits for the Veteran's widow's last sickness and burial because the Veteran's widow would not have been entitled to benefits given that she died mere days after the purported claim was received.






CONCLUSIONS OF LAW

1. The criteria for entitlement to accrued benefits as the child of the Veteran or his widow are not met.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000, 3.1003 (2014).

2. The criteria for entitlement to reimbursement of expenses from accrued benefits of the Veteran's widow's last sickness have not been met.  38 U.S.C.A. § 5121(a)(6) (West 2002); 38 C.F.R. § 3.1000(a)(5) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The essential facts in this case are not in dispute.  There is no possibility that any additional notice or development would aid the appellant in substantiating her present claim, and as the law and not the facts are dispositive, the provisions regarding development and notice do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Merits

The appellant contends that she is entitled to accrued benefits as a result of the Veteran's and the Veteran's widow's deaths.  The appellant is the daughter to the Veteran and his widow. 

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4). In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial. 38 C.F.R. § 3.1000(a)(5).

For VA purposes a "child" is defined as an unmarried natural or adopted child of the Veteran under the age of 18, or between the ages of 18 and 23 while pursuing a course of instruction at an educational institution.  38 C.F.R. § 3.57. 

In her application for accrued benefits due to a deceased beneficiary, the appellant stated that she was born in May 1953.  As such, she was over the age of 23 at the time of both the Veteran's and his widow's deaths; and did not meet the definition of a child.  Thus, the appellant is not entitled to accrued benefits for either the Veteran or the Veteran's widow.

To the extent the appellant would be eligible for the expenses of last sickness or burial of the Veteran's widow and assuming arguendo that the Veteran's widow had a claim for benefits pending at the time of her death, the Board concludes that the appellant is not entitled to expenses of last sickness or burial of the Veteran's widow. 

A review of the evidence shows that the appellant filed a medical expense report in February 2010 and it appears that an Improved Pension Eligibility Verification Report also may have been received in February 2010.  This was to retain her receipt of pension benefits.  There is no indication that she did not receive pension benefits to which she was entitled or that payments were due her prior to her death.   

Assuming that a claim for benefits was received in February 2010, benefits would be payable as of the first day of the next month, March 1, 2010. 38 C.F.R. § 3.31. However, the Veteran's widow died in February 2010.  Benefits are discontinued as of the last day of the month before death, January 31, 2010. 38 C.F.R. § 3.500(g). Because the Veteran's widow died so soon after filing her claim, her entitlement was over before it had begun. There are no periodic monetary benefits to which she was entitled at the time of death, and which were due and unpaid.  That is, there are no accrued benefits which could be granted.  Simply put, even if the Veteran's widow had an existing claim that could be granted, she would not have been entitled to any benefits as her claim was received in such close proximity to her death.  The law pertaining to eligibility for accrued benefits is dispositive of this issue, the appellant's claim for accrued benefits on the basis of final sickness and burial expenses must be denied because of the absence of legal merit or entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

To the extent that the appellant argues that she is entitled to reimbursement for expenses relating to the final sickness and burial of the Veteran an application for accrued benefits must be filed within one year of the beneficiary's death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(c) (2014).  The Veteran's death certificate shows that he passed away in August 2008.  There is no evidence whatsoever that the appellant filed a claim for accrued benefits within one year of the Veteran's death.  Thus, the appellant is not eligible to receive accrued benefits for the Veteran as a matter of law.

ORDER

Entitlement to accrued benefits is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


